Name: Council Regulation (EEC) No 3163/91 of 28 October 1991 opening and providing for the administration of a Community tariff quota for certain melons originating in Israel (1991/92)
 Type: Regulation
 Subject Matter: Asia and Oceania;  tariff policy;  plant product
 Date Published: nan

 31 . 10 . 91 Official Journal of the European Communities No L 300/3 COUNCIL REGULATION (EEC) No 3163/91 of 28 October 1991 opening and providing for the administration of a Community tariff quota for certain melons originating in Israel (1991/92) duty rates laid down for the quotas should be applied consistently to all imports of the product in question into all Member States until the quotas are exhausted ; whereas the necessary measures should be taken to provide for effective Community management of the quotas, so that the Member States may draw against the quotas such quantities as they may need, corresponding to actual imports ; whereas this method of administration requires close cooperation between the Member States and the Commission ; Whereas, since the Kingdom of Belgium, the Kingdom of the Netherlands and the Grand Duchy of Luxembourg are united within and jointly represented by the Benelux Economic Union, any operation concerning the adminis ­ tration of these quotas may be carried out by any of its members, THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas Article 1 of the Fourth Additional Protocol to the Cooperation Agreement between the European Economic Community and the State of Israel (') provides for the opening of a Community tariff quota for the import into the Community of 9 500 tonnes of melons, falling within CN code ex 0807 10 90, originating in Israel, (from 1 November to 31 May); Whereas within the limits of this tariff quota, customs duties are to be phased out according to the same timeta ­ bles and at the same rates as laid down in Articles 75, 243 and 268 of the Act of Accession of Spain and Portugal ; Whereas, within the limits of these tariff quotas, Spain and Portugal shall apply customs duties calculated in accordance with the relevant provisions of Council Regu ­ lation (EEC) No 4162/87 of 21 December 1987, laying down arrangements for Spain's and Portugal's trade with Israel (2) ; whereas the Community tariff quotas in ques ­ tion should therefore be opened for the period from 1 November 1991 to 31 May 1992 ; Whereas all Community importers should be ensured equal and continuous access to the said quotas and the HAS ADOPTED THIS REGULATION : Article 1 From 1 November 1991 to 31 May 1992 the customs duties applicable to imports into the Community of melons originating in Israel shall be suspended, at the levels and within the limits of the Community tariff quota shown below : Order No CN code (a) Description Period Amount of quota (tonnes) Quota duty (%) 09.1329 ex 0807 10 90 Melons 1.11.1991 to 31 . 5.1992 9 500  from 1.11 to 31.12.1991 : 4,9  from 1.1 to 31.5.1992 : 3,9 (a) Taric codes : 09.1329 ex 0807 10 90 0807 10 90 0 12 0807 10 90 0 13 0807 10 90 0 14 0807 10 90 0 23 0807 10 90 (*) 24 0807 10 90 Q31 0807 10 90 (*) 33 0807 10 90 0 34 0807 10 90 0 43 0807 10 90 0 44 (') OJ No L 327, 30. 11 . 1988, p. 36. (2) OJ No L 396, 31 . 12 . 1987, p. 1 . No L 300/4 Official Journal of the European Communities 31 . 10. 91 Within the limits of the tariff quota the Kingdom of Spain and the Portuguese Republic shall apply customs duties calculated in accordance with the relevant provi ­ sions of Regulation (EEC) No 4162/87. Article 2 The tariff quota referred to in Article 1 shall be managed by the Commission, which may take all appropriate administrative measures in order to ensure efficient mana ­ gement thereof. The drawings shall be granted by the Commission by reference to the date of acceptance of the declaration of entry for free circulation, to the extent that the available balance so permits. If a Member State does not use the quantities drawn it shall return them to the quota volume as soon as possible. If the quantities requested are greater than the available balance of the quota volume, the balance shall be allo ­ cated among applications pro rata. The Commission shall inform the Member States of the drawings made. Article 4 Each Member State shall ensure that importers of the product in question have equal and continuous access to the quotas for as long as the balance of the quota volume as permits. Article 5 The Member States and the Commission shall cooperate closely to ensure that this Regulation is complied with . Article 6 This Regulation shall enter into force on 1 November 1991 . Article 3 Where an importer enters a product covered by this Regulation under a declaration for free circulation in a Member State and applies to take advantage of the prefe ­ rential arrangements and that declaration is accepted by the customs authorities the Member State concerned shall, by notifying the Commission, draw an amount correspon ­ ding to its requirements from the quota volume. Requests for drawings, indicating the date of acceptance of the said declarations, must be sent to the Commission without delay. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 28 October 1991 . For the Council The President J. M. M. RITZEN